DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jeremy Mereness (Reg. 63422) on 5/11/2022.
The application has been amended as follows: 
Claims:
Claims 1-3, 7-9, 13, 15-16 are canceled.  

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 17-18 are allowed.
Applicant’s invention is drawn to a method and system for determining positions of radio tags.
Independent claims 17 and 18 are allowed for the reasons as cited in reasons for allowable subject matter for claims 6 and 12 in previous office action issued 1/25/2022.  Amendment entered 04/05/2022 includes all limitations of previous claims 6 and 12 and parent claims in new claims 17 and 18.
Accordingly, applicant's invention is allowed for these reasons and also the reasons cited by the applicant in Amendment filed 04/05/2022. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAIR AHSAN whose telephone number is (571)272-1323.  The examiner can normally be reached on Monday - Friday 10-5 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/UMAIR AHSAN/
Examiner, Art Unit 2647